DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (3,620,107).
.
Claim(s) 1-3, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (6,637,300).
Noting the embodiment illustrated in Figs. 8-10, Wu (‘300) discloses a tool adapted to be driven rapidly comprising:  a driving portion having a first jaw (64) and a second jaw (62) configured to hold an object (Nb) to be driven therebetween and an opening between the first and the second jaws configured to receive the object to be driven, wherein the first and the second jaws have first and second engaging sides configured to grip the object to be driven, wherein the opening has a closed end, an open end, and two opposite sides respectively delimited by the first and the second engaging sides, wherein the first engaging side extends along a linear line, wherein the second engaging side extends along a curved line, and wherein the closed end of the opening has a width smaller than a width of the open end of the opening; wherein each of the first and the second engaging sides has a first end adjacent to the closed end of the opening and a second end adjacent to the open end of the opening, and wherein the first ends of the first and the second engaging sides are spaced at a first perpendicular distance measuring a first width, wherein the second ends of the first and the second engaging sides are spaced at a perpendicular distance measuring a second width, and wherein the first width is smaller than the second width; wherein the second .
Claim(s) 1-3, 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirse (7,044,033).
Hirse (‘033) discloses a tool adapted to be driven rapidly comprising:  a driving portion having a first jaw (1) and a second jaw (2) configured to hold an object (5) to be driven 
opening has a second size which is greater than the first size (Col.4, lines 46-67 and Col. 5, lines 1-5).
Allowable Subject Matter
Claims 4 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 4, 11, 13 and 15 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  that the parabola has an equation: y2 = -12x,…; that the second body includes a catch coupled thereto movably engaged with the position retaining portion (of the first body); that the first jaw includes at least one protrusion extending therefrom, and wherein the protrusion has a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being related tools for quickly applying torque to fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/